                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:
  Kurt W Stegman                                  :      Case No. 1:18−bk−04071−HWV
       Debtor                                     :      Chapter 13

                                   MOTION TO REINSTATE CASE


        NOW COMES, Kurt W Stegman, “the Debtor(s)” by and through counsel, Leonard Zagurskie, Jr.,

Esquire, and respectfully request that this Honorable Court reinstate Debtor’s case, and as reasons

therefore state(s) as follows:

        1.       Debtor(s) on September 26, 2018 filed a voluntary petition for relief under Chapter 13 of

Title 11 of the United States Bankruptcy Code.

        2.       The Debtors’ First Amended Chapter 13 Plan was confirmed by this Court, Order entered

on March 1, 2019.

        3.       On December 30, 2019, the Chapter 13 Trustee filed a Certificate of Default case to be

dismissed for material default.

        4.       On January 3, 2020 an Order was entered granting the motion to dismiss Debtors’ case

        5.       Debtor is self-employed automobile body repairman. He was temporarily out of work and

experienced financial difficulties. Debtor has now obtained motor vehicle automobile bodywork from a

number of sources including Mease Motors a local used car sales dealer to fund his self-employment.

Due to these circumstances the Debtors did not correspond with his attorney and the Order was entered

dismissing Debtor’s case,

        6.       Debtor proposes that his case be reinstated to allow Debtor to amend his plan attached

hereto as Exhibit “A” and to resume making Chapter 13 plan payments because Debtor’s chapter 13 Plan

provides for payment of Trustee arrears and delinquent mortgage payments on his home.

        Wherefore, Debtor respectfully requests this Honorable Court issue an order reinstating the

Debtor’s Case to allow Debtor to resume making Chapter 13 plan payments.




Case 1:18-bk-04071-HWV            Doc 44 Filed 01/08/20 Entered 01/08/20 15:25:00                     Desc
                                  Main Document     Page 1 of 2
                                  Respectfully submitted,
                                  LAW OFFICES OF LEONARD ZAGURSKE, JR

   Date:   January 8, 2020        /s/ Leonard Zagurskie, Jr., Esquire
                                  Leonard Zagurskie, Jr., Esquire, PSB No. 82436

                                  110 West Main Avenue, 1st Floor, Myerstown, PA 17067
                                  Telephone: (717) 628-5180/ Fax: (717) 628-5182
                                  Email: lzaglaw.usa@startmail.com




Case 1:18-bk-04071-HWV       Doc 44 Filed 01/08/20 Entered 01/08/20 15:25:00             Desc
                             Main Document     Page 2 of 2
